Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-15, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiker (4098061).

It should be noted that the recitation “for," "operable," "configured to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed 

[AltContent: textbox (roller)][AltContent: arrow][AltContent: textbox (roller)][AltContent: arrow][AltContent: textbox (Harvesting platform)][AltContent: arrow]
    PNG
    media_image1.png
    722
    787
    media_image1.png
    Greyscale


1. A harvester comprising: 
operable to move the combine over a ground surface in a direction of travel (col. 1, ln 4-13; col. 2, ln 14-21); and 
a harvesting platform coupled to the combine for movement with the combine over the ground surface (marked up), 
the harvesting platform including a drive roller (marked up) configured to rotate about a first axis, an idler roller (marked up) configured to rotate about a second axis (1st & 2nd axis taken through the shafts 29, 31; NOTE: the claim does not set forth a particular and positive structure and an arrangement to facilitate the capability claimed; however, either shafts are capable of being rotated / driven), 
the idler roller including a first portion and a second portion, the first portion of the idler roller defining a first diameter and including a first material, the second portion of the idler roller defining a second diameter and including a second material, the second diameter being greater than the first diameter and the second portion substantially surrounding the first portion, the second material having different material properties than the first material (“sleeve” taught in col. 3, ln 60-62, 65-68, therefore, the sleeve or second portion diameter is greater, their material properties are also different, i.e. the 2nd material being made of a composite, such as a rubber and/or canvas, and the 1st material being a metal), and 
a conveyor coupled to the drive roller and to the idler roller, the conveyor configured to move in response to rotation of the drive roller (endless belt, col. 3, ln 60-52, 68; col. 4, ln 1-7). 



3. The harvester of claim 1, wherein the first material has a first modulus of elasticity and the second material has a second modulus of elasticity, wherein the first modulus of elasticity is at least 30 percent greater than the second modulus of elasticity (same inherency applies here as in re cl. 2). 

4. The harvester of claim 1, wherein the first material is metallic and the second material includes a polymer (addressed in re cl. 2; composite material such as a canvas or rubber is considered to be a polymer). 

5. The harvester of claim 1, wherein the first material is metallic and the second material is metallic (compare to cl. 4, there is no criticality, the soft material that is not abrasive to the belt is inherently includes a light / soft metal). 

6. The harvester of claim 1, wherein the first portion extending along a first length, wherein the first diameter is substantially constant along the first length, and wherein the second portion defines a 

The following are already addressed above, unless otherwise noted:

10. A harvesting platform configured to be coupled to a combine for movement with the combine over a ground surface in a direction of travel, the harvesting platform comprising: 
a cutter bar (sickle bar 4’) configured to cut grain being harvested; 
a reel (8) configured to press the grain against the cutter bar to thereby cut the grain; 
a drive roller configured to rotate about a first axis, the drive roller including a first portion and a second portion, the first portion of the drive roller defining a first diameter and including a first material, the second portion of the drive roller defining a second diameter and including a second material, the second diameter being greater than the first diameter and the second portion substantially surrounding the first portion, the second material having different material properties than the first material; an idler roller configured to rotate about a second axis; and 
a conveyor coupled to the drive roller and to the idler roller, the conveyor configured to move in response to rotation of the drive roller, to thereby move harvested grain toward the combine. 



12. The harvesting platform of claim 10, wherein the first material has a first modulus of elasticity and the second material has a second modulus of elasticity, wherein the first modulus of elasticity is at least 30 percent greater than the second modulus of elasticity (see cl. 3). 

13. The harvesting platform of claim 10, wherein the first material is metallic and the second material includes a polymer (see cl. 4). 

14. The harvesting platform of claim 10, wherein the first material is metallic and the second material is metallic (see cl. 5). 

15. The harvesting platform of claim 10, wherein the first portion extending along a first length, wherein the first diameter is substantially constant along the first length, and wherein the second portion defines a second inner diameter and a second outer diameter, the second inner diameter is substantially equal to the first diameter and the second outer diameter is greater than first diameter (see cl. 6). 


19. A harvesting platform configured to be coupled to a combine for movement with the combine over a ground surface in a direction of travel, the harvesting platform comprising: 
a cutter bar configured to cut grain being harvested; 
a reel configured to press the grain against the cutter bar to thereby cut the grain; 
a drive roller configured to rotate about a first axis, the drive roller including a first portion and a second portion, the first portion of the drive roller defining a first diameter and including a first material, the second portion of the drive roller defining a second diameter and including a second material, the second diameter being greater than the first diameter and the second portion substantially surrounding the first portion, the second material having different material properties than the first material; 
an idler roller configured to rotate about a second axis, the idler roller including a first portion and a second portion, the first portion of the idler roller defining a first diameter and including the first material, the second portion of the idler roller defining a second diameter and including the second material, the second diameter being greater than the first diameter and the second portion substantially surrounding the first portion; and 
a conveyor coupled to the drive roller and to the idler roller, the conveyor configured to move in response to rotation of the drive roller, to thereby move harvested grain toward the combine (see cl. 10). 

20. The idler roller of claim 19, wherein the first material has a first density and the second material has a second density, wherein the first density is greater than the second density, wherein the .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiker (4098061), in view of Paasonen et al (6409645).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As addressed above, Spiker teaches roller 1st & 2nd portions having obvious variant material properties, in order to be less abrasive on the conveyor.

Paasonen in addition teaches what would have been known at the time of the invention how to make / choose less dense sleeve of polymeric material (figs 1-4c):

“(14)   To this end and others, the present invention provides covered roll structures which allow the sleeve of polymeric material formed thereon to be more easily removed from roll structures than conventional polymeric sleeves. Once removed, the sleeve of polymeric material can be used to cover another core to form a roller or used as a shell by itself or with an internal frame. 
(15)   In one embodiment, a roll structure is formed by first applying a removable material, preferably formed from an inorganic pre-impregnated powder, to a mold core having a cylindrical outer surface to form a sleeve of removable material. The removable material preferably has a melting point of at least about 100.degree. F. Subsequently, polymeric material is applied over the sleeve of removable material to form a sleeve of polymeric material. The sleeve of polymeric material is subsequently cured, and the removable material is dissolved or otherwise removed from the roll structure. As a result, the sleeve of polymeric material, which can serve as either a cover or a shell, can be readily removed from the roll structure. 
(16)   In another embodiment, a sleeve of compressible material may be formed subsequent to the formation of the sleeve of removable material and prior to the formation of the sleeve of polymeric material. Advantageously, the compressible material is able to contract during and after the curing process such that the polymeric material may be able to shrink to a greater extent than if removable material were present without the compressible material. This structure can reduce the amount of stress present in the cover or shell. If desired, the sleeve of polymeric material may be readily removed from the roll structure and attached to a roll core or frame. Alternatively, the sleeve can be bonded to the mold core, which also serves as the core for the 

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to pick & choose the 1st & 2nd portions of Spiker with the teachings of Paasonen, because it would not have been outside the skill that to pick and choose from any of the well known material to achieve the desired function; as demonstrated in claims 2-5, the choice of material is not critical.



Claim(s) 7-9, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiker (4098061) & Paasonen et al (6409645), in view of Anderson et al (5749289).


Spiker & Paasonen combination does not appear to show the segments as claimed:

7. The harvester of claim 6, wherein the second portion includes a first segment and a second segment, the first segment extending along a first segment length and the second segment extending along a second segment length, wherein the first length is greater than the sum of the first segment length and the second segment length. 

8. The harvester of claim 7, wherein the second portion further comprises a third segment, the third segment extending along a third segment length, wherein the first length is greater than the sum of the first segment length, the second segment length and the third segment length. 

9. The harvester of claim 8, wherein the first portion defines a first end and a second end, wherein the first segment is positioned near the first end of the first portion and wherein the second segment is positioned near the second end of the first portion, wherein the third segment is positioned between the first segment and the second segment such that a first gap is formed between the first segment and the third segment and that a second gap is formed between the second segment and the third segment, the first gap and the second gap each being configured to receive a respective protrusion of the conveyor. 

16. The harvesting platform of claim 15, wherein the second portion includes a first segment and a second segment, the first segment extending along a first segment length and the second segment extending along a second segment length, wherein the first length is greater than the sum of the first segment length and the second segment length. 

17. The harvesting platform of claim 16, wherein the second portion further comprises a third segment, the third segment extending along a third segment length, wherein the first length is greater than the sum of the first segment length, the second segment length and the third segment length. 

18. The harvesting platform of claim 17, wherein the first portion defines a first end and a second end, wherein the first segment is positioned near the first end of the first portion and wherein the second segment is positioned near the second end of the first portion, wherein the third segment is positioned between the first segment and the second segment such that a first gap is formed between the first segment and the third segment and that a second gap is formed between the second segment and the third segment, the first gap and the second gap each being configured to receive a respective protrusion of the conveyor. 

Anderson teaches typical sleeves (28b, 30b) known in the roller art for handling crop material.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to form segments of Spiker & Paasonen with the teachings of Anderson, because it would not .







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

DeChristoper (2019/0124831) in par. 50, teaches a roller shaft (228) and various cover / coating / sleeve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.